DISMISSED and Opinion Filed March 25, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-01040-CV

             RAMCO CONTRACTORS, INC., Appellant
                             V.
  WEST 7TH BUILDERS 1, LLC D/B/A WOOD PARTNERS, WEST 7TH
    BUILDERS 2, LLC D/B/A WOOD PARTNERS, STATE THOMAS
 BUILDERS, LLC, STRAND BUILDERS, LLC D/B/A WOOD PARTNERS,
                   AND BBVA USA, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-05713

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Garcia
      Before the Court is appellant’s March 23, 2022 motion to dismiss the appeal.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE
211040F.P05
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

RAMCO CONTRACTORS, INC,                 On Appeal from the 160th Judicial
Appellant                               District Court, Dallas County, Texas
                                        Trial Court Cause No. DC-21-05713.
No. 05-21-01040-CV        V.            Opinion delivered by Justice Garcia.
                                        Justices Carlyle and Smith
WEST 7TH BUILDERS 1, LLC                participating.
D/B/A WOOD PARTNERS, WEST
7TH BUILDERS 2, LLC D/B/A
WOOD PARTNERS, STATE
THOMAS BUILDERS, LLC,
STRAND BUILDERS, LLC D/B/A
WOOD PARTNERS, AND BBVA
USA, Appellees


    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees WEST 7TH BUILDERS 1, LLC D/B/A
WOOD PARTNERS, WEST 7TH BUILDERS 2, LLC D/B/A WOOD PARTNERS,
STATE THOMAS BUILDERS, LLC, STRAND BUILDERS, LLC D/B/A WOOD
PARTNERS, AND BBVA USA recover their costs of this appeal from appellant
RAMCO CONTRACTORS, INC.


Judgment entered March 25, 2022



                                  –2–